Case 1:18-cv-00042-JTN-ESC ECF No. 76 filed 10/11/18 PageID.621 Page 1 of 2




                             ?JNITED STATES DISTRICT COURT
                             WESTERN DJSTRICT OF MICHIGAN



SANDRA JEANNE R?ANCOURT,                                   CASE No. 1:1 8-cv-00042-JTN-ESC
          Plaintiff,
                                                           Judge Janet T. Neff
        VS.                                                Magistrate Judge Ellen S. Carniody

EXPERIAN INFORMATJON
80LUTIONS, INC.; TRANS
UNION, LLC; EQUIFAX, INC.;
and EQUIFAX INFORMATION
SERVICES, LLC;
               Defendants.



   STIPULATION OF DISMISSAL WITH PREJUDICE BF,'WEEN PLAINTIFF AND
                  DEFENDANT TRANS UNION, LLC ONLY


        Plaintiff Sandra Jeazuxe Rancourt, Pro Se, and Defendant Trans Union, LLC ("Trans
Union"), by counsel, hereby stipulate and agree that all matters herein between them have been

compromised and settled, and that Plaintiff's cause against Trans Union only should be dismissed,

with prejudice, with each party to bear its own costs and attomeys' fees.

                                                           Respectfully submitted,



Date:   r:uy>a,gai0                                   1Aa               M
                                                      'Sandra Jeanne%ancourt
                                                                                                    /




                                                       9083 Dennings Road
                                                       Jonesville, MI 49250

                                                       Pro Se Plaintiff




                                             Page 1 of 2
    Case 1:18-cv-00042-JTN-ESC ECF No. 76 filed 10/11/18 PageID.622 Page 2 of 2




                                                                               ?
      Date;   yblti/[r
               T
                   7
                                                                 7   n-




                                                      andra Davis Jansen, Esq. (IN #27803-53)
                                                     Scott E. Brady, Esq. (IN #30534-49)
                                                     James L. Policchio, Esq. (IN #34737-49)
                                                     Schuckit & Associates, p.c.
                                                     4545 Northwestern Drxve
                                                     Zionsville, IN 46077
                                                     Telephone: 317-363-2400
                                                     Fax: 317-363-2257
                                                     E-Mail: siansen@,scb;uqkitlaw.com
                                                     E-Mail: s5rady@schuckitlaw.com
                                                     E-Mail: ipolicchio@schuckitlaw.com

                                                     Coumel for Defertdarxt Tram Uriion, LLC
l
i




                                      Pag,e 2 of 2
